
	
		I
		112th CONGRESS
		2d Session
		H. R. 5718
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to revise the
		  new market tax credit rules for population census tracts with low
		  populations.
	
	
		1.Revision of new markets tax
			 credit rules for tracts with low populations
			(a)In
			 generalParagraph (4) of
			 section 45D(e) of the Internal Revenue Code of 1986 (relating to tracts with
			 low population) is amended to read as follows:
				
					(4)Tracts with low
				populationA population census tract with a population of less
				than 2,000 shall be treated as a low-income community for purposes of this
				section if—
						(A)such tract is
				contiguous to 1 or more low-income communities (determined without regard to
				this paragraph), and
						(B)either—
							(i)such tract is
				within an empowerment zone the designation of which is in effect under section
				1391, or
							(ii)any 1 or more of such contiguous low-income
				communities meets at least 1 of the following criteria:
								(I)The poverty rate
				is greater than 30 percent.
								(II)The median family income—
									(aa)in
				the case of a community not located within a metropolitan area, does not exceed
				60 percent of statewide median family income, or
									(bb)in the case of a community located within a
				metropolitan area, does not exceed 60 percent of the greater of statewide
				median family income or the metropolitan area median family income.
									(III)The unemployment
				rate is not less than 1.5 times the national average unemployment rate.
								For
				purposes of this paragraph, any population census tract which is a zero
				population census tract shall be treated as having the levels of economic
				distress which are present in the contiguous census
				tract..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
